Title: From Benjamin Franklin to Robert R. Livingston, 3 September 1782
From: Franklin, Benjamin
To: Livingston, Robert R.



Sir,
Passy, September 3d. 1782.
I have just received your No. 13 dated the 23d June. The Accounts of the general Sentiments of our People, respecting Propositions from England, and the Rejoicings on the Birth of the Dauphin, give Pleasure here; and it affords me much Satisfaction to find the Conduct of Congress, approved by all that hear or speak of it, and to see all the Marks of a constantly growing Regard for us and Confidence in us among those in whom such Sentiments are most to be desired.

I hope the Affair of Capt. Asgill was settled as it ought to be, by the Punishment of Lippincut. Applications have been made here to obtain Letters in favour of the Young Gentleman. Inclosed I send you a Copy of the answer I gave to that made to me.
I had before acquainted M. Tousard that his Pension would be paid in America, and there only, it being unreasonable to expect that the Congress should open a Pay Office in every Part of the World where Pensioners should chuse to reside. I shall communicate to him that part of your Letter.
You wish to know what Allowance I make to my Private Secretary. My Grandson, William T. Franklin, came over with me, served me as private Secretary during the Time of the Commissioners; and no Secretary to the Commission arriving, tho’ we had been made to expect one, he did Business for us all, and this without any Allowance for his Services, tho’ both Mr Lee and Mr Deane at times mention’d it to me as a thing proper to be done, and a Justice due to him. When I became appointed sole Minister here, and the whole Business which the Commissioners had before divided with me, came into my Hands, I was obliged to exact more Service from him, and he was indeed by being so long in the Business, become capable of doing more. At length in the beginning of the Year 1781 when he became of Age, considering his constant close Attention to the Duties requir’d of him, and his having thereby miss’d the Opportunitity of studying the Law for which he had been intended, I determined to make him some Compensation for the time past, & fix some appointment for the time to come ’till the Pleasure of Congress respecting him should be known. I accordingly settled an Acct with him, allowing him from the beginning of Decr 1776 to the End of 1777 the Sum of 3400 Livres, and for the Year 1778, the Sum of 4000 Livres, for 1779 4,800 Livres and for 1780, 6,000 Livres.— Since that Time I have allow’d him at the Rate of 300 Louis per Annum, being what I saw had been allow’d by Congress to the Secretary of Mr. William Lee, who could not have had, I imagine, a fourth Part of the Business to go through; since my Secretary, besides the Writing and Copying the Papers relative to my Common Ministerial Transactions, has had all those occassioned by my acting in the various Employments of Judge of Admiralty, Consul, Purchaser of Goods for the Publick &ca &ca. besides that of Acceptor of the Congress Bills, a Business that requires being always at home, Bills coming by Post from different Ports & Countries, and often requiring immediate Answers whether good or not: and to that End it being necessary to examine them by the Books exactly kept of all preceding Acceptations, in order to detect double Presentations which happen very frequently; the great Number of these Bills make almost sufficient Business for one Person; and the Confinement they occasion is such, that we cannot allow ourselves a Days Excursion into the Country, and the Want of Exercise has hurt our Healths in several Instances. The Congress pay much larger Salaries to some Secretaries who I believe deserve them; but not more than my Grandson does the comparatively small one I have allow’d to him, his Fidelity, Exactitude, and Address in transacting Business, being really what one could wish in such an Officer, and the genteel Appearance a young Gentleman in his Station obliges him to make, requiring at least such an Income. I do not mention the extraordinary Business that has been imposed upon us in this Embassy as a Foundation for demanding higher Salaries than others. I never sollicited for a Publick Office either for myself or any Relation, yet I never refused one that I was capable of executing, when public Service was in question, and I never bargain’d for Salary but contented myself with whatever my Constituents were pleased to allow me. The Congress will therefore consider every Article charg’d in my Account distinct from the Salary originally voted, not as what I presume to insist upon, but as what I propose only, for their Consideration and they will allow what they think proper. You desire an accurate Estimate of those contingent Expenses. I enclose Copies of two Letters which pass’d between Mr. Adams and me on the Subject, and show the Articles of which they consist. Their Amount in different Years may be found in my Accts., except the Article of House Rent which has never yet been settled; M. de Chaumont our Landlord having originally proposed to leave it ’till the End of the War, and then to accept for it a Piece of American Land from the Congress, such as they might judge equivalent. If the Congress did intend all contingent Charges whatever to be included in the Salary, and do not think proper to pay on the whole so much, in that Case I would humbly suggest that the saving may be most conveniently made by a Diminution of the Salary, leaving Contingencies to be charged; because they may necessarily be very different in different Years and in different Courts. I have been the more diffuse on this Subject, as your Letter gave occasion for it, and it is probably the last time I shall mention it. Be pleased to present my dutiful Respects to Congress, assure them of my best Services, and believe me to be with sincere Esteem, Sir, Your Excellency’s, most obedient & most humble Servant.
B Franklin


P.S. As you will probably lay this Letter before Congress, I take the Liberty of joining to it, an Extract of my Letter to the President of the 12th. March 1781, & of repeating my Request therein contained relative to my Grandson.— I inclose likewise Extracts of Letters from Messieurs Jay and Lawrens, which both show the Regard those Gentlemen have for him, and their Desire of his being noticed by the Congress. Sept 3d. 1782.
BF
Honble. Robt. R. Livingston Esqr.

